Exhibit 10.2
EXECUTION VERSION


INCREMENTAL COMMITMENT SUPPLEMENT dated as of July 11, 2017 (this “Agreement”),
to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 28, 2014, as
amended by the First Amendment dated as of May 5, 2015, as supplemented by the
Incremental Commitments Supplement dated as of March 4, 2016, and as further
amended by the Second Amendment dated as of June 22, 2017 (the “Credit
Agreement”), among MARATHON OIL CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party thereto, THE ROYAL BANK OF SCOTLAND PLC, as
syndication agent, CITIBANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC. and THE
BANK OF NOVA SCOTIA, as documentation agents, and JPMORGAN CHASE BANK, N.A., as
administrative agent.
WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
WHEREAS, the Borrower has requested that the Credit Agreement be amended to
increase the aggregate amount of the Commitments by $93,000,000 (the “Commitment
Increase”) to an aggregate total amount of Commitments outstanding after giving
effect to this Agreement of $3,393,000,000, such additional Commitments to be
provided by the Increasing Lender (as defined below);
WHEREAS, Credit Suisse AG (the “Increasing Lender”) is willing to increase its
existing Commitment by the amount equal to the Commitment Increase pursuant to
the terms and subject to the conditions set forth herein and in the Credit
Agreement; and
WHEREAS, JPMorgan Chase Bank, N.A. (in such capacity, the “Arranger”) has been
appointed to act as sole lead arranger and sole bookrunner for the Commitment
Increase.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement.
SECTION 2.     Commitment Increase; Commitments. (a) The Increasing Lender
agrees that, on and as of the Incremental Effective Date (as defined below), its
Commitment shall increase by the amount equal to the Commitment Increase.
(b) Each party hereto acknowledges and agrees that, on the Incremental Effective
Date, the Percentages of the Lenders shall automatically be redetermined to give




--------------------------------------------------------------------------------

2


effect to the Commitment Increase pursuant to this Agreement. Without limiting
the foregoing, the Increasing Lender further acknowledges and agrees that, on
the Incremental Effective Date and without any further action on the part of any
Person, each Issuing Bank shall be deemed to have granted to the Increasing
Lender, and the Increasing Lender shall have acquired from such Issuing Bank, a
participation in each Letter of Credit (and the related Letter of Credit
Liabilities) issued by such Issuing Bank and outstanding on the Incremental
Effective Date equal to the Increasing Lender’s Percentage (as so automatically
redetermined on the Incremental Effective Date) thereof. In the event any
Revolving Borrowings are outstanding on the Incremental Effective Date, the
Increasing Lender and the Administrative Agent shall effect such payments as are
contemplated by the fourth sentence of Section 2.17 of the Credit Agreement.
SECTION 3.     Representations and Warranties. The Borrower represents and
warrants to the Increasing Lender that:
(a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action. This Agreement constitutes a valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(b) On and as of the Incremental Effective Date, before and after giving effect
to this Agreement, the representations and warranties of the Borrower set forth
in Article 4 of the Credit Agreement (and treating all references therein to (i)
“this Agreement” as references to each of the Credit Agreement and this
Agreement and (ii) “the Effective Date” as references to the Incremental
Effective Date) are true in all material respects (except to the extent (A) any
such representations or warranties are expressly limited to an earlier date, in
which case such representations and warranties continue to be true and correct
in all material respects as of such specified earlier date or (B) such
representations or warranties are qualified by a materiality standard, in which
case such representations and warranties are true in all respects).
(c) On and as of the Incremental Effective Date, before and after giving effect
to this Agreement, no Default has occurred and is continuing.
SECTION 4.     Effectiveness. The Commitment Increase shall become effective as
of the first date (the “Incremental Effective Date”) on which:
(a) the Administrative Agent shall have received from the Borrower and the
Increasing Lender either a counterpart of this Agreement signed on behalf of
such party or facsimile or other written confirmation satisfactory to the
Administrative Agent confirming that such party has signed a counterpart of this
Agreement;





--------------------------------------------------------------------------------

3


(b) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and the corporate authority for and the authorization of this
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent;
(c) the Administrative Agent shall have received a certificate, dated the
Incremental Effective Date, of a financial officer of the Borrower confirming
the accuracy of the representations and warranties set forth in Section 3 of
this Agreement;
(d) the Borrower shall have paid to the Increasing Lender the fee required to be
paid on the Incremental Effective Date pursuant to the fee letter entered into
by the Borrower and the Increasing Lender in connection with this Agreement; and
(e) the Borrower shall have paid to the Administrative Agent all reasonable and
documented fees and disbursements of counsel required to be paid by it pursuant
to Section 9.03 of the Credit Agreement for which reasonably detailed invoices
have been presented to the Borrower on or before the date that is one day prior
to the Incremental Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Incremental Effective Date, and such notice shall be conclusive and binding.
SECTION 5.     Effect of this Agreement. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent, the Swingline Lender, the Issuing Banks or the Lenders
under the Credit Agreement, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle the Borrower to any other consent to, or any other waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement in
similar or different circumstances.
(b) On and after the Incremental Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, refer to
the Credit Agreement as amended hereby.
(c) It is agreed that the Arranger and its Related Parties shall be entitled to
the benefits of Sections 9.03(a) and 9.03(b) of the Credit Agreement with
respect to the arrangement of the Commitment Increase and this Agreement, the
preparation, execution and delivery of this Agreement and other matters relating
to or arising out of this Agreement to the same extent as the Administrative
Agent and its Related Parties are entitled to the benefits of such Sections in
respect of the preparation of the Credit Agreement or other matters relating to
or arising out of the Credit Agreement.





--------------------------------------------------------------------------------

4


SECTION 6.     Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.     Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.
SECTION 8.     Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
MARATHON OIL CORPORATION,
 
 
 
by
/s/ Morris R. Clark
 
 
Name: Morris R. Clark
Title: Vice President and Treasurer
 









Signature Page to Incremental Commitment Supplement

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as the Administrative Agent,
 
 
 
by
/s/ Debra Hrelja
 
 
Name: Debra Hrelja
Title: Vice President
 





Signature Page to Incremental Commitment Supplement

--------------------------------------------------------------------------------










Name of Increasing Lender:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 
 
by
/s/ Nupur Kumar
 
 
Name: Nupur Kumar
 
 
Title: Authorized Signatory
 



 
 
by
/s/ Lea Baerlocher
 
 
Name: Lea Baerlocher
 
 
Title: Authorized Signatory
 







Signature Page to Incremental Commitment Supplement